Motion by appellant to prosecute appeal as a poor person, denied. On the court’s own motion, leave to dispense with printing, granted. The appeal will be heard on the original papers and on appellant’s and respondent’s typewritten briefs, which shall include a copy of the opinion, if any, of the court below. The appellant and respondent are directed to file six copies of their respective typewritten briefs and to serve one copy on each other. Motion by appellant for assignment of counsel denied. It appears that appellant has counsel to prosecute the appeal. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.